DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed April 1, 2021. No claims have been amended. Claims 1-20 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed April 1, 2021 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant submits that the claims do not recite any mathematical concepts (page 10 of Applicant’s response). Applicant has not specifically addressed the assertion made in the rejection that “[t]he claims also incorporate mathematical analyses (such as determining a number of simulations N to perform as recited in claims 1 and 13, performing the multi-objective optimization to determine a cost factor as recited in claims 2, 7, 14, and 16, determining minimum, maximum, and range values as recited in claims 5-6 and 18).”
Applicant submits that the claims would not reasonably be interpreted as being related to advertising, marketing, or business relations (page 11 of Applicant’s response). The Examiner respectfully disagrees. Cumulatively, the claims evaluate labor resources, inventory allocation, demand, a cost factor, etc., which are all examples of managing human interactions, marketing, sales, etc. (i.e., mental processes and organizing human activity). Distributing items in a distribution network is a business process, which is further related to inventory management and sales 
Applicant submits that the claimed functions (particularly related to a synthetic scenario) could not reasonably be performed in the human mind (page 12 of Applicant’s response). The Examiner respectfully disagrees. A human could mentally and/or with pen and paper gather the relevant data, evaluate scenarios, and make relevant determinations. Applicant submits that the number of simulations performed is reduced, thereby reducing computational load specifically for a computing device (pages 12-13 of Applicant’s response). As explained above, a human could also evaluate the resources (human or otherwise) needed to process each scenario or an amount of data in each scenario and make the decision to iterate the scenario less times and/or use only a maximum sample set of data. The benefits of such a decision would be seen regardless of whether the scenario is evaluated by a human or by a computer. Processing less data (e.g., less scenarios and/or a lower quantity of data) will typically use less processing resources (human or automated), the type of scenarios processed and data being similar. This does not result from an actual improvement in the operations of the computer, but instead in the inherent nature of processing less versus more information. This does not qualify as a technological improvement. Furthermore, the claims are not necessarily rooted in technology since processing less information would yield benefits achieved by the human processor or computer processor, alike. This is a known benefit 
Applicant submits that the Examiner has not provided evidence that the features of reducing a computational load and the determination of the number of simulations have been shown to be well-understood, routine, and conventional (pages 20-23 of Applicant’s response). The Examiner respectfully disagrees. The Kuo, Fernández Martínez, and Sheikholeslami references were provided in Step 2B of the rejection to address these features. Applicant has not addressed the teachings of these references. The Examiner maintains that, for the reasons presented above and in the rejection, she has presented a proper prima facie case of ineligibility under 35 U.S.C. § 101.
Regarding the rejections under 35 U.S.C. § 103, Applicant submits that the prior art fails to address the feature of “reducing a computational load on the processor by determining a number of simulations N to perform with data sampled from the synthetic scenario based on the key parameters.” (Page 26 of Applicant’s response) As explained in the rejection, “Sheikholeslami discloses that sample sizes may be selected. Certain combinations of slices and samples are more efficient than others (Sheikholeslami: lines 77-83, 373-385). As seen in lines 81-83 of Sheikholeslami, “the computational cost of a sampling-based analysis is linearly proportional to the sample size.” Sheikholeslami evaluates samples of distributions using Latin hypercube sampling (Sheikholeslami: lines 119-155). Parameters in an evaluated model are limited to respective ranges of values (Sheikholeslami: lines 450-458). Martinez evaluates synthetic scenarios using 
Applicant submits that the prior art does not address the proper meaning of the word “synthetic.” Applicant states, “The proper meaning of the term ‘synthetic’ is explained throughout the Specification and explained hereinabove on page 30 of the present response.” (Page 28 of Applicant’s response) The Examiner does not see any specific, limiting definition for the term “synthetic” identified in the Specification or in Applicant’s arguments. It is not clear which specific aspect of “synthetic” is not properly addressed by the prior art. 

The rejections are maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  

Step
Analysis
1: Statutory Category?
Yes – Apparatus (claims 1-12), Article of Manufacture (claims 13-20)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite receiving input parameters; receiving historical data related to a network of nodes; determining a synthetic scenario based on the received input parameters and the historical data; for each node: identifying key parameters; setting the key parameters based on a multi-objective optimization, wherein the multi-objective optimization includes a synthetic inventory allocation to the node based on the synthetic scenario; determining a synthetic labor efficiency for the node from the synthetic scenario; calculating labor resources based on the synthetic inventory allocation for the synthetic scenario; displaying the labor resources of at least one node of the network of nodes; and details thereof. These details exemplify the abstract idea(s) of a mental process (since the details include concepts performed in the human mind, including an observation, evaluation, judgment, and/or opinion) and a method of organizing human activity (since the details include examples of commercial or legal interactions, including advertising, marketing or sales activities or behaviors, and/or business relations and managing personal behavior or relationships or interactions between people, including social activities, teaching, and following rules or instructions). For example, collectively, all of the claims evaluate labor efficiency, labor resources, inventory allocation, cost, etc., all of which are elements of organizing human activities (such as commercial interactions, sales activities, and the evaluation of human activities). Furthermore, the claims present scenario analysis at a level that could be evaluated in the human mind and/or with pen and paper. Gathering data, evaluating the data, and making decisions (e.g., as claimed) are examples of mental processes. The claims also incorporate mathematical analyses (such as determining a number of simulations N to perform as recited in claims 1 and 13, performing the multi-objective optimization to determine a cost factor as recited in claims 2, 7, 14, and 16, determining minimum, maximum, and range values as recited in claims 5-6 and 18). The dependent claims present additional details of the aforementioned abstract ideas.
2A – Prong 2: Integrated into a Practical Application?
No – The apparatus claims include a computing device comprising: a processor; a network interface coupled to the processor to enable communication over a network; a storage device for content and programming coupled to the processor; 
a program stored in the storage device, wherein an execution of the program by the processor configures the computing device to perform acts; a data repository 

The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment. The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s). Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using general purpose processing elements and other generic components (Spec: ¶¶ 44, 110, 124, 132, 141-143, 152, 161).

The claims also generally receive, store, and/or output (e.g., display) data, which are examples of insignificant extra-solution activity.

Furthermore, “reducing a computational load on the processor by determining a number of simulations N to perform with data sampled from the synthetic scenario based on the key parameters” is a well-understood, routine, and conventional practice.

No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…; 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…
Furthermore, “reducing a computational load on the processor by determining a number of simulations N to perform with data sampled from the synthetic scenario 
Kuo et al. (US 2013/0246986): ¶¶ 42, 47, 78 – Samples may be trimmed in accordance with requirements for accuracy and/or simulation cost/time.
Fernández Martinez (US 2011/0307438): Abstract, ¶ 187 – Samples may be clustered and reduced to reduce the computational burden.
Sheikholeslami et al. (“Progressive Latin Hypercube Sampling: An Efficient Approach for Robust Sampling-Based Analysis of Environmental Needs.” Environmental Modelling and Software, 93, 109-126, July 2017): lines 77-83, 373-385 – Sample sizes may be selected. Certain combinations of slices and samples are more efficient than others. As seen in lines 81-83, “the computational cost of a sampling-based analysis is linearly proportional to the sample size.”


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-11, and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 2016/0063419) in view of Sheikholeslami et al. (“Progressive Latin Hypercube Sampling: An Efficient Approach for Robust Sampling-Based Analysis of Environmental Needs.” Environmental Modelling and Software, 93, 109-126, July 2017).
[Claim 1]	Martinez discloses a computing device (fig. 1) comprising:
a processor (fig. 1, ¶ 46);

a storage device for content and programming coupled to the processor (¶¶ 6, 47, 48); 
a program stored in the storage device, wherein an execution of the program by the processor configures the computing device to perform acts (¶¶ 6, 47, 48) comprising: 
receiving input parameters (¶ 58 – Data is input to the simulation system);
receiving historical data related to a network of nodes, from a data repository (¶¶ 51-52, 57);
determining a synthetic scenario based on the received input parameters and the historical data (¶¶ 57-58);
for each node (¶ 57 – Any aspect of the supply chain, e.g., inventory, transportation, supplier, shop, etc., may be seen as a node):
identifying key parameters (¶¶ 57-58, 88, 91 – Evaluated and/optimized measures and criteria may be viewed as identified key parameters);
setting the key parameters based on a multi-objective optimization (¶ 91 – Multiple objectives may be evaluated), wherein the multi-objective optimization includes a synthetic inventory allocation to the node based on the synthetic 
determining a synthetic labor efficiency for the node from the synthetic scenario (¶¶ 8, 14, 17, 52, 57, 87, 90-92 -- Processing time of particular goods and particular suppliers may be determined and/or predicted); and
calculating labor resources based on the synthetic inventory allocation for the synthetic scenario (¶¶ 8, 14, 17, 52, 57, 87, 90-92 -- Processing time of particular goods and particular suppliers may be simulated and predicted, i.e., calculated, e.g., as seen in ¶¶ 57, 91-92. The processing time related to processing time by the suppliers and/or processing time related to transporting of the goods are related to labor resources. Processing time is an example of a labor efficiency measure since it is a measure of how long a labor resource takes to complete a labor task, such as transporting of the goods. For example, a longer processing time would convey less efficiency for corresponding labor performed than a corresponding shorter processing time for the same type of labor); and
displaying the labor resources of at least one node of the network of nodes on a user interface of a user device (¶ 58 – The simulated inventory allocation may be output, i.e., displayed, to a device; ¶ 92 – The predictive state of the inventories to be simulated is outputted. Even if Martinez is not seen as explicitly displaying the labor resources, such differences would only found in the non-functional descriptive material and would not functionally involved in any manipulative steps of the invention nor would see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1336, 70 USPQ2d 1862, 1863-64 (Fed. Cir. 2004).  Another indication of the existence of non-functional descriptive material is that the content of the material is merely “directed towards conveying a message or meaning to a human reader independent of the supporting product.”  Please see MPEP § 2111.05(I)(B)).
Martinez does not explicitly disclose reducing a computational load on the processor by determining a number of simulations N to perform with data sampled from the synthetic scenario based on the key parameters. Sheikholeslami discloses that sample sizes may be selected. Certain combinations of slices and samples are more efficient than others (Sheikholeslami: lines 77-83, 373-385). As seen in lines 81-83 of Sheikholeslami, “the computational cost of a sampling-based analysis is linearly proportional to the sample size.” Sheikholeslami evaluates samples of distributions using Latin hypercube sampling (Sheikholeslami: lines 119-155). Parameters in an evaluated model are limited to respective ranges of values (Sheikholeslami: lines 450-458). Martinez evaluates synthetic scenarios using distribution functions corresponding 
[Claim 2]	Martinez evaluates distributions of key parameters and allows for simulations to determine an optimal scenario based on multiple objectives (Martinez: ¶¶ 57, 71, 88, 91). An optimization function may include cost (Martinez: ¶¶ 8, 12, 14, 17, 52, 91). Martinez does not fully disclose wherein setting the key parameters based on the multi-objective optimization comprises, for each node:

for each of the N simulations, performing a multi-objective optimization to determine a cost factor of the parameter settings and storing the cost factor in the storage device; and 
selecting the parameter settings with a lowest cost factor.
Sheikholeslami discloses that sample sizes may be selected. Certain combinations of slices and samples are more efficient than others (Sheikholeslami: lines 77-83, 373-385). As seen in lines 81-83 of Sheikholeslami, “the computational cost of a sampling-based analysis is linearly proportional to the sample size.” Sheikholeslami evaluates samples of distributions using Latin hypercube sampling (Sheikholeslami: lines 119-155). Parameters in an evaluated model are limited to respective ranges of values (Sheikholeslami: lines 450-458). Sheikholeslami discloses that “once an optimal LHS is generated, it is independent of the considered application…and can be stored for future applications” (Sheikholeslami: lines 177-178).  Martinez evaluates synthetic scenarios using distribution functions corresponding to key parameters (Martinez: ¶¶ 57, 71, 88, 91). Cost is a factor that may be optimized (Martinez: ¶¶ 8, 12, 14, 17, 52, 91) and historical information may be stored in a database for future reference (Martinez: ¶¶ 51-52, 57). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Martinez wherein setting the key parameters based on the multi-objective optimization comprises, for each node:

for each of the N simulations, performing a multi-objective optimization to determine a cost factor of the parameter settings and storing the cost factor in the storage device; and 
selecting the parameter settings with a lowest cost factor
in order to facilitate more efficient yet accurate computer processing by reducing the computation cost associated with evaluating synthetic scenarios while improving the robustness and accuracy, as suggested in lines 77-83, 375-385, and 690-692 of Sheikholeslami. Storing the cost factor would have additionally allowed for a more comprehensive range of historical data to be more conveniently accessed and used in future simulations. Additional benefits of using Sheikholeslami’s disclosed Orthogonal Latin Hypercube Sampling (OLHS) to optimize Martinez’s sample size would have included “maximum stratification in any one-dimensional projection” and “improved convergence of the associated analysis and the robustness of the results to sampling variability” (as suggested in lines 100-109 of Sheikholeslami). Speeding up convergence of the algorithm used in Martinez’s optimization process is a goal of Martinez (Martinez: ¶¶ 85-86); therefore, Martinez would be amenable to taking advantage of the benefits from Sheikholeslami’s use of Orthogonal Latin Hypercube Sampling (OLHS).
[Claim 3]	Martinez does not explicitly disclose wherein the data sampled from the synthetic scenario within the determined range of each key parameter is obtained by 
[Claim 4]	Martinez discloses wherein determining the synthetic scenario comprises:
creating a synthetic demand status data based on the historical data and the input parameters (¶¶ 51-52, 57-58, 71-79, 90-91); and
creating a synthetic network status data based on the historical data, the input parameters, and the synthetic demand status (¶¶ 51-52, 57-58, 71-79, 90-91).
[Claim 5]	Martinez does not explicitly disclose wherein determining the range of a key parameter comprises:
determining a maximum and a minimum setting for the key parameter from the synthetic network status data; and
basing the range of the key parameter between the determined maximum and the minimum setting.
Sheikholeslami discloses that sample sizes may be selected. Certain combinations of slices and samples are more efficient than others (Sheikholeslami: lines 77-83, 373-385). As seen in lines 81-83 of Sheikholeslami, “the computational cost of a sampling-based analysis is linearly proportional to the sample size.” Sheikholeslami evaluates samples of distributions using Latin hypercube sampling (Sheikholeslami: lines 119-155). Parameters in an evaluated model are limited to respective ranges of 
determining a maximum and a minimum setting for the key parameter from the synthetic network status data; and
basing the range of the key parameter between the determined maximum and the minimum setting
in order to facilitate more efficient yet accurate computer processing by reducing the computation cost associated with evaluating synthetic scenarios while improving the robustness and accuracy, as suggested in lines 77-83, 375-385, and 690-692 of Sheikholeslami. Additional benefits of using Sheikholeslami’s disclosed Orthogonal Latin Hypercube Sampling (OLHS) to optimize Martinez’s sample size would have included “maximum stratification in any one-dimensional projection” and “improved convergence of the associated analysis and the robustness of the results to sampling variability” (as suggested in lines 100-109 of Sheikholeslami). Speeding up convergence of the algorithm used in Martinez’s optimization process is a goal of Martinez (Martinez: ¶¶ 85-86); therefore, Martinez would be amenable to taking advantage of the benefits from Sheikholeslami’s use of Orthogonal Latin Hypercube Sampling (OLHS).

determining a maximum and a minimum setting for the key parameter from the synthetic network status data;
extending at least one of the maximum and the minimum setting by a predetermined factor; and
basing the range of the key parameter between the maximum and the minimum, including the extension by the predetermined factor.
Sheikholeslami discloses that sample sizes may be selected. Certain combinations of slices and samples are more efficient than others (Sheikholeslami: lines 77-83, 373-385). As seen in lines 81-83 of Sheikholeslami, “the computational cost of a sampling-based analysis is linearly proportional to the sample size.” Sheikholeslami evaluates samples of distributions using Latin hypercube sampling (Sheikholeslami: lines 119-155). Parameters in an evaluated model are limited to respective ranges of values (Sheikholeslami: lines 450-458), i.e., with respective minimum and maximum values. Martinez evaluates synthetic scenarios using distribution functions corresponding to key parameters (Martinez: ¶¶ 57, 71, 88, 91). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Martinez wherein determining the range of a key parameter comprises:

extending at least one of the maximum and the minimum setting by a predetermined factor; and
basing the range of the key parameter between the maximum and the minimum, including the extension by the predetermined factor
in order to facilitate more efficient yet accurate computer processing by reducing the computation cost associated with evaluating synthetic scenarios while improving the robustness and accuracy, as suggested in lines 77-83, 375-385, and 690-692 of Sheikholeslami. Additional benefits of using Sheikholeslami’s disclosed Orthogonal Latin Hypercube Sampling (OLHS) to optimize Martinez’s sample size would have included “maximum stratification in any one-dimensional projection” and “improved convergence of the associated analysis and the robustness of the results to sampling variability” (as suggested in lines 100-109 of Sheikholeslami). Speeding up convergence of the algorithm used in Martinez’s optimization process is a goal of Martinez (Martinez: ¶¶ 85-86); therefore, Martinez would be amenable to taking advantage of the benefits from Sheikholeslami’s use of Orthogonal Latin Hypercube Sampling (OLHS).
[Claim 7]	Martinez discloses wherein the cost factor is based on at least one of: (i) a fulfilment cost for a predetermined time period, and (ii) a capacity utilization of 
[Claim 8]	Martinez discloses wherein: 
the historical data (¶¶ 51-52, 57) includes:
raw demand data of one or more products offered by the network of nodes (¶¶ 8, 52, 57, 87); 
raw node data of each node in the network of nodes (¶¶ 8, 52, 57, 87); and 
raw labor efficiency data of each node in the network of nodes (¶¶ 8, 14, 17, 52, 57, 87, 90-92 -- Processing time of particular goods and particular suppliers may be determined and/or predicted);
the synthetic demand status is based on the raw demand data (¶¶ 8, 52, 57, 87); 
the synthetic network status is based on the raw node data (¶¶ 8, 52, 57, 87).
[Claim 10]	Martinez discloses that parameters may be input to the simulation system using historical information from a database (Martinez: ¶¶ 57-58). Martinez does not explicitly disclose wherein the key parameters are identified from the input parameters of the user. However, Martinez allows for user to enter data, define a problem to be solved, and provide instructions to the computer system (Martinez: ¶ 46). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the 
[Claim 11]	Martinez discloses wherein the key parameters are identified by receiving the key parameters from a business rules database over the network (¶¶ 57-58 – Data is input to the simulation system. Data can come from a database. “Business rules” is a mere label for the database and imparts no specific functionality).
[Claims 13-19] 	Claims 13-19 recite limitations already addressed by the rejections of claims 1-4 and 6-8 above; therefore, the same rejections apply. Furthermore, Martinez discloses a non-transitory computer-readable storage medium tangibly embodying a computer readable program code having computer readable instructions that, when executed, cause a computer device to carry out a method of calculating labor resources for a network of nodes in an omnichannel distribution system, the method comprising the respectively disclosed functionality (¶¶ 6, 47, 48, 52, 57, 87, 90, 92).
	Furthermore, Martinez does not explicitly disclose reducing a computational load of the computer device by determining a number of simulations N to perform with data samples from the synthetic scenario within the determined range of each key parameter. Sheikholeslami discloses that sample sizes may be selected. Certain combinations of slices and samples are more efficient than others (Sheikholeslami: lines 77-83, 373-385). As seen in lines 81-83 of Sheikholeslami, “the computational cost of a .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 2016/0063419) in view of Sheikholeslami et al. (“Progressive Latin Hypercube Sampling: An Efficient Approach for Robust Sampling-Based Analysis of Environmental Needs.” Environmental Modelling and Software, 93, 109-126, July 2017), as applied to claim 1 above, in view of Kuo et al. (US 2013/0246986).
[Claim 9]	Martinez and Sheikholeslami do not explicitly disclose wherein the determination of the number of simulations N to perform is based on at least one of: (i) a time limit for the N simulations, and (ii) a predetermined accuracy for the simulations. Kuo discloses that samples may be trimmed in accordance with requirements for accuracy and/or simulation cost/time (Kuo: ¶¶ 42, 47, 78). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Martinez-Sheikholeslami combination wherein the determination of the number of simulations N to perform is based on at least one of: (i) a time limit for the N simulations, and (ii) a predetermined accuracy for the simulations in order to help reduce simulation cost (as suggested in ¶ 47 of Kuo and is also a goal of Sheikholeslami, as seen in lines 77-83 and 373-385 of Sheikholeslami).
Claims 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Martinez et al. (US 2016/0063419) in view of Sheikholeslami et al. (“Progressive Latin Hypercube Sampling: An Efficient Approach for Robust Sampling-Based Analysis of Environmental Needs.” Environmental Modelling and Software, 93, 109-126, July 2017), as applied to claims 1 and 13 above, in view of Rowan et al. (WO 2017/217957 A1).
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/005,166 in view of Martinez et al. (US 2016/0063419) in view of Sheikholeslami et al. (“Progressive Latin Hypercube Sampling: An Efficient Approach for Robust Sampling-. in view of the Martinez-Sheikholeslami combination (as applied in the art rejection above) in order to more effectively customize simulations that address a user’s specific inventory-related scenarios and needs.
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Miles et al. (US 2008/0288312) – Establishes “the predetermined minimum number of clustered elements by making models on successively smaller sets of training data to determine a size at which the accuracy or the precision of the one or more automated real property valuation models begins to degrade” (¶ 42).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/SUSANNA M. DIAZ/Primary Examiner, Art Unit 3683